Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00675-CV

   ROSCOE F. "TREY" WHITE, III, WHITE VENTURES ENERGY LLC, AND TRI-
                     PROPERTIES, LTD., Appellants

                                               V.

 MICHAEL POTTORFF AND MONICA FABBIO, DERIVATIVELY ON BEHALF OF
    INVESTORS GROUP, LLC F/K/A WE INVESTORS GROUP, LLC, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00751-D

                                           ORDER

       We GRANT appellees’ October 10, 2014 second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than November 26, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE